IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-22-00094-CV

BEVERLY RANDALL-STEPHENS
AND BEVERLY RANDALL-STEPHENS
D/B/A SUPERIOR CARE FUNERAL SERVICES,
                                                              Appellants
v.

STEPHEN BARNES,
                                                              Appellee



                              From the 40th District Court
                                  Ellis County, Texas
                                 Trial Court No. 106221


                             MEMORANDUM OPINION


         Beverly Randall-Stephens filed a notice of appeal in this Court on April 8, 2022. By

letter dated, May 12, 2022, the Clerk of this Court warned Appellant that the appeal

would be dismissed without further notification unless, within 21 days from the date of

the letter, a docketing statement was filed. No docketing statement was received and

filed.
       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b).




                                                 STEVE SMITH
                                                 Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed June 15, 2022
[CV06]




Randall-Stephens v. Barnes                                               Page 2